DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
2.	Applicant’s Supplemental Amendment filed September 23, 2022 (hereinafter “09/23/22 Amendment") has been entered, and fully considered.  In the 09/23/22 Amendment, claims 1-8 were amended, and claims 10-13 were cancelled.  No claims were added.  Accordingly, claims 1-9 are now pending in the application.
3.	The 09/23/22 Amendment has overcome the claim objections and the rejections under §§ 112(b), 102, & 103 previously set forth in the Non-Final Office Action mailed 05/24/22 (“05/24/22 Action”).    
4.	New claim objections and grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.

Claim Objections
5.	DUPLICATE CLAIMS OBJECTION [WARNING]
6.	CLAIMS 3 & 6
7.	Applicant is advised that should claim 3 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
8.	Dependent claim 3 includes all of the limitations of base (independent) claim 1, and therefore includes limitations covering a first side (claim 1), a second side (claim 1), a cord and controller (claim 1), an attachment mechanism (claim 1), and a pouch located between the first side and the second side (claim 1), wherein at least one of the cord and the controller is configured to be secured for storage in the pouch (claim 3).
9.	Dependent claim 6 includes all of the limitations of base (independent) claim 5, and therefore similarly also includes limitations covering a first side (claim 5); a second side (claim 5); a cord and a controller (claim 5); an attachment mechanism (claim 6); and a pouch between the first side and the second side in which at least one of the cord and the controller is configured to be secured for storage (claim 5).

Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
12.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
14.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
15.	NOTE:  With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means").  The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."  Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). 
16.	The claim limitation in CLAIMS 1 & 6 of “attachment mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the non-structural generic placeholder “mechanism” coupled with functional language “attachment” without reciting sufficient structure to achieve the function.  
17.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, CLAIMS 1 & 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
18.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
Hook and loop fasteners [see published Specification (U.S. 2021/0196506) at, e.g., ¶’s [0018], [0020], [0022]]; and  
Elastic loop members [see published Specification (U.S. 2021/0196506) at, e.g., ¶[0023]].
19.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
20.	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
21.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,969,831 to Parker et al. (“Parker”) in view of U.S. Patent No. 8,938,303 to Matsen ("Matsen").
25.	Regarding claim 1, and with reference to FIG. 1 of Parker (reproduced below), Parker teaches a heating pad with storage, the heating pad comprising: 

    PNG
    media_image1.png
    487
    578
    media_image1.png
    Greyscale

a first side [leading end (8) - col. 2, ll. 23-26]; 
a second side [securing end (9) - col. 2, ll. 23-26]; 
a cord [power cord (3) - col. 2, ll. 19-22] and a controller [controller (4) - col. 2, ll. 19-22] for operating a heating function of the heating pad [col. 2, ll. 19-22]; and 
an attachment mechanism [one or more securing loops (15) --or-- hook-and-loop type fastening surfaces - col. 2, ll. 27-35] located at one end portion of the heating pad [at securing end (9)] to retain the heating pad in a rolled up form when the heating pad is rolled [see col. 2, ll. 55-60 (“Referring to FIGS. 2e through 2g, the user rolls the substrate 1 up to the securing end 9 of the heating pad 10 and then wraps, encircles and applies the loops 15 around the substrate 1 to prevent it from unrolling. This leaves the entire assembly secured in the rolled up scrolled configuration shown in FIG. 3”)].   
	POUCH 
	Parker does not, however, teach: 
a pouch located between the first side and the second side.  
Matsen, in a similar field of endeavor, teaches a therapeutic device comprising, inter alia, an upper pad (20) and a lower pad (22) which are attached to a user [col. 4, ll. 10-21].  With reference to the annotated excerpt of FIG. 3 of Matsen provided below, upper pad (20) includes a first side and an opposite second side.  The front surface of the upper pad (20) comprises a pouch [pocket (40)] which provides a retaining member to retain the device controller (50) while the device is in-use or being stored [col. 5, ll. 28-37].

    PNG
    media_image2.png
    340
    631
    media_image2.png
    Greyscale

Annotated Excerpt of FIG. 3 of Matsen
As shown, the pouch [pocket (40)] is located between the first side and the second side of the pad.  Matsen further teaches that, while the pocket (40) is depicted as being located on the upper pad (20), other locations may be utilized [col. 5, ll. 28-37].
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parker to include a pouch located between the first side [(8)] and the second side [(9)] to store at least controller (4) of Parker when the device is not in-use, so as to make the device of Parker more compact and easier to store (by providing a dedicated space for the controller), and therefore less cumbersome to handle, when the device is not in use.  
26.	Regarding claim 2, the combination of Parker and Matsen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Parker further teaches wherein the attachment mechanism is a hook and loop fastener [hook-and-loop type fastening surfaces - col. 2, ll. 27-35].  
27.	Regarding claim 3, the combination of Parker and Matsen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
As noted above in the rejection of claim 1, Parker (as modified to include the pouch of Matsen) further teaches wherein at least one of the cord and the controller [the controller (4) of Parker] is configured to be secured for storage in the pouch [again, Matsen teaches that the pouch is a pouch for storing a controller - Matsen, col. 5, ll. 28-37].  
28.	Regarding claim 4, the combination of Parker and Matsen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Parker further teaches wherein the attachment mechanism is one or more elastic loops [one or more securing loops (15) formed of an elastic material - col. 2, ll. 27-35].
29.	Regarding claim 5, with reference to FIG. 1 of Parker (reproduced below), Parker teaches a heating pad with storage, the heating pad comprising: 
a first side [leading end (8) - col. 2, ll. 23-26]; 
a second side [securing end (9) - col. 2, ll. 23-26]; [and]
a cord [power cord (3) - col. 2, ll. 19-22] and a controller [controller (4) - col. 2, ll. 19-22] for operating a heating function of the heating pad [col. 2, ll. 19-22].




    PNG
    media_image1.png
    487
    578
    media_image1.png
    Greyscale

POUCH 
	Parker does not, however, teach: 
a pouch between the first side and the second side in which at least one of the cord and the controller is configured to be secured for storage.  
  Matsen, in a similar field of endeavor, teaches a therapeutic device comprising, inter alia, an upper pad (20) and a lower pad (22) which are attached to a user [col. 4, ll. 10-21].  With reference to the annotated excerpt of FIG. 3 of Matsen provided below, upper pad (20) includes a first side and an opposite second side.  The front surface of the upper pad (20) comprises a pouch [pocket (40)] which provides a retaining member to retain the device controller (50) while the device is in-use or being stored [col. 5, ll. 28-37].
As shown, the pouch [pocket (40)] is located between the first side and the second side of the pad.  Matsen further teaches that, while the pocket (40) is depicted as being located on the upper pad (20), other locations may be utilized [col. 5, ll. 28-37].


    PNG
    media_image2.png
    340
    631
    media_image2.png
    Greyscale

Annotated Excerpt of FIG. 3 of Matsen
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parker to include a pouch located between the first side [(8)] and the second side [(9)] to store at least controller (4) of Parker when the device is not in-use, so as to make the device of Parker more compact and easier to store (by providing a dedicated space for the controller), and therefore less cumbersome to handle, when the device is not in use.  
30.	Regarding claim 6, the combination of Parker and Matsen teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
Parker further teaches wherein the heating pad further includes an attachment mechanism [one or more securing loops (15) --or-- hook-and-loop type fastening surfaces - col. 2, ll. 27-35] located at one end portion of the heating pad [at securing end (9)] to retain the heating pad in a rolled up form when the heating pad is rolled [see col. 2, ll. 55-60 (“Referring to FIGS. 2e through 2g, the user rolls the substrate 1 up to the securing end 9 of the heating pad 10 and then wraps, encircles and applies the loops 15 around the substrate 1 to prevent it from unrolling. This leaves the entire assembly secured in the rolled up scrolled configuration shown in FIG. 3”)].   
31.	Regarding claim 7, the combination of Parker and Matsen teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Parker further teaches wherein the attachment mechanism is a hook and loop fastener [hook-and-loop type fastening surfaces - col. 2, ll. 27-35].  
32.	Regarding claim 8, the combination of Parker and Matsen teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Parker further teaches wherein the attachment mechanism is one or more elastic loops [one or more securing loops (15) formed of an elastic material - col. 2, ll. 27-35].  
33.	Regarding claim 9, the combination of Parker and Matsen teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
	Matsen further teaches wherein the pouch [pocket (40)] is located on an end portion of one of the first side and the second side [as broadly as claimed, Matsen shows that the pouch is located on “an end portion” of the second side of the pad (it is located on a portion near the end closest to the second side) - see annotated FIG. 3 of Matsen above].

Response to Arguments
34.	As noted above, the 09/23/22 Amendment has overcome the claim objections and the rejections under §§ 112(b), 102, & 103 previously set forth in the 05/24/22 Action.    
35.	New claim objections and grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.
36.	Note Regarding § 112(f) Interpretation
37.	Applicant’s amendment changing the limitation of “attachment means” to “attachment mechanism” in claims 1 & 6 does not preclude application of § 112(f).  As noted above, while the absence of the term "means" triggers a rebuttable presumption that § 112(f) does not apply, such a presumption is easily overcome in this instance since the claim limitation uses a non-structural, court-recognized, generic placeholder term (i.e., “mechanism”) that is simply a substitute for the term "means.”   Further, the generic term “mechanism” is coupled with the functional language “attachment” without reciting sufficient structure to achieve this function.  

Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794